PER CURIAM.
Ralph Lindberg, the former husband, appeals the award of attorney’s fees and the amount of alimony awarded in a divorce modification proceeding. We reverse the award of attorney’s fees because Karen Lindberg, *1295the former wife, never requested that relief. In all other respects we affirm.
A party seeking attorney’s fees must request and plead entitlement to such fees. The failure to do so waives any claim. Stockman v. Downs, 573 So.2d 835 (Fla.1991). In the instant case the former wife never requested an award of fees. The trial court sua sponte included attorney’s fees in the final order. Since fees were not requested, we reverse the award and remand with directions to delete the fees.
RYDER, A.C.J., and SCHOONOVER and QUINCE, JJ., concur.